Bloodworth, J.
1. The only ground of the motion for a new trial other than the general grounds is based upon alleged newly discovered evidence, the only effect of which would be to impeach the chief witness for the State. “Though the witness sought to be impeached by newly discovered evidence was the only witness against the prisoner upon a vital point in the case, if the sole effect of the evidence would- be to impeach the witness a new trial will not be granted.” Arwood v. State, 59 Ga. 391 (1); Levining v. State, 13 Ga. 513 (1); Wright v. State, 34 Ga. 110 (2); Jackson v. State, 93 Ga. 190 (18 S. E. 401); Haynes v. State, 18 Ga. App. 741 (3), 742, 743 (90 S. E. 485), and cases cited.
*796Decided March 6, 1918.
Indictment for forgery; from White superior court — Judge J. 'B. Jones. November 10, 1917.
C. H. Edwards, T. F. Underwood, for plaintiff in error.
Robert McMillan, solicitor-general, contra.
2. There was ample evidence to support the verdict.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.